        Case: 1:17-cr-00281 Document #: 77 Filed: 01/18/19 Page 1 of 2 PageID #:785

                                VICTIM ]M PACT STATEMENT
                                                                               FI LED
Victim: Linda George
USAO       Number:2015Rft=                                                         JAN   1 B ZOI9
Court Docket wumo{             17-CR-00281)

"l needtotalkto            Gah#                                            *l$'ii,HJ*i,,1-i,Tt1fl*,

Those were the last words my husband oJ 36 years-only agb S7-said to me before
dying of a stress-induced heart attack. This came less than 12 hours after speaking
with an FBI agent about Mr. Meza's fraudulent behavior.

Mr. Meza's selfish, callous, and fraudulent behavior has had severe repercussions in all
areas of my Iife.
                   t

.
             l:;       ,   :                   I


    Financiallln

    . Mr. Meza stole $70K from our retirement fund
    . I had to pay penalties on these funds, since we pulled funds from the investment
        from our IRA account. Mr. Meza had promised the return on this investment would
        be received before the 90 day penalty came into effect.
    .   I became the.sote financial provider for my teenage son and myself-
    .   l was left to manage a family business,. prwiously run by my hqsb,,and, and learn
        on-the-iob while making important decisions leading towaris h sale. Ultimately, we
        sold for roughly 20o/o of our original purchase pr:ice just a few years prior, incurring
        huge losses.

These financial losses, however, pale in comparison to the impact Mr. Meza's
crimes have caused on my life, and on the lives of my            children,,         ,




                                                                    .

My youngest son, who was a junior in high school, never had his father cheering him at
his baseball garpes. He didn't get to look into the stands when he was a senior pitching
in the state finals and see his dad-who had been his pitching coach for years-
smiling back. He never got to ask his dad advice on collegeslo apply to or see the
pride in his dad's bright blue eyes when he was accepted to Brown University. He
couldn't tell him that he was going to serve a church mission, just as he had done.

My third son didn't have his father at his wedding, nor was able to ask his advice    he
started his marketing company or bought his first house.                           "s

My second son didn't get to call and tell his dad that he was having another grandson,
or about his accomplishments as a piosecutor in Arizona.

And, my oldest son had to help me choose a casket and a burial plot for his father; but
didn't get to tell him about his grandson who would catry his middle name.
    Case: 1:17-cr-00281 Document #: 77 Filed: 01/18/19 Page 2 of 2 PageID #:786

                          VICTIM I MPACT STATEM ENT

Today, Mve alone. I work a part time job to help pay my bills. The golden retirement
years my husband and I had looked fonryard to for decades no longer exists-gone as
quickly as the hope we had in Carlos Meza the night we met with the FBl.


I loved my husband dearly and miss him every single day. I told my sons that having a
guilty verdict wouldn't bring their dad back, but at least the bad guy would have to pay.
I hope and pray that you will give Mr. Meza the maximum sentence-not only to help
protect others from his actions, but also to allow his victims some semblance of
justice.
